Case 9:20-cv-00060-DWM Document 8 Filed 05/05/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION

AMY LOWERY,

Petitioner, No. CV 20-25-H-SEH
vs.

ORDER

SARENS USA, INC., and MONTANA
HUMAN RIGHTS COMMISSION,

Respondents.

 

 

On December 11, 2017, Petitioner Amy Lowery filed a complaint with the
Montana Department of Labor and Industry against her former employer,
Respondent Sarens USA, Inc. (“‘Sarens”).’ On September 20, 2019, an agency
Hearing Officer entered judgment in favor of Lowery.’ Both parties sought review
by the Montana Human Rights Commission, which issued a Final Agency

Decision affirming the Hearing Officer’s decision on February 13, 2020.’

 

' See Doc. 1-1.
2 See Doc. 1-2 at 49.

3 See Doc. 1-2 at 61.
Case 9:20-cv-00060-DWM Document 8 Filed 05/05/20 Page 2 of 3

On March 10, 2020, Lowery filed a Petition for Review of the Final Agency
Decision in the Montana First Judicial District Court, Lewis and Clark County.’
Lowery amended her petition to include the Montana Human Rights Commission
(the “Commission”) as a respondent on March 16, 2020.° Sarens removed to this
Court on March 31, 2020,° and filed an Amended Notice of Removal on April 10,
2020, asserting that the Commission was fraudulently joined or is a nominal party,
and “its presence is not to be considered in evaluating jurisdiction or other aspects
of removal.”

On March 11, 2020, Sarens filed a separate Petition for Review of the Final
Agency Decision in the Montana Fourth Judicial District Court, Missoula County.’
Lowery removed to the United States District Court for the District of Montana,
Missoula Division, on April 14, 2014.’

On April 17, 2020, the parties filed a joint motion to transfer this case under

28 U.S.C. § 1404, “so that both petitions may be consolidated and reviewed in the

 

* Doc. 1-2 at 2.

* See Doc. 1-2 at 67.
® Doe. 1.

7 Doc. 4 at ¥ 11.

8 See Doc. 5 at 1.

° See CV-20-47-M-D WM.
Case 9:20-cv-00060-DWM Document 8 Filed 05/05/20 Page 3 of 3

Missoula Division.” 28 U.S.C. § 1404(b) provides, in part:

Upon motion, consent or stipulation of all parties, any
action, suit or proceeding ofa civil nature or any motion or
hearing thereof, may be transferred, in the discretion of the
court, from the division in which pending to any other
division in the same district.

ORDERED:
The Joint Motion to Transfer! is GRANTED. This case is transferred to the
Missoula Division of the United States District Court for the District of Montana.

DATED this 5 on of May, 2020.

SAM E. HADDON
United States District Judge

 

' Doc. 5 at 2.

"Doc. 5.
